Citation Nr: 0108212	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  96-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for status post, left 
metatarsophalangeal fusion, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to December 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1996 rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This case was previously before the Board, and on February 1, 
2000, the Board issued a decision which (in part) denied an 
increased rating for the veteran's service-connected status 
post, left metatarsophalangeal fusion.  The veteran appealed 
the Board's February 2000 decision to the United States Court 
of Appeals for Veterans Claims (Court), which, upon a Joint 
Motion for Partial Remand and to Stay Further Proceedings 
(Joint Motion) by the Secretary of Veterans Affairs and the 
veteran, issued an Order dated November 16, 2000, which 
vacated that part of the Board's decision denying an 
increased rating for service-connected left 
metatarsophalangeal fusion disability.  

The February 2000 Board decision also denied entitlement to 
service connection for a low back disability on the basis 
that the claim was not well-grounded.  The Court's November 
16, 2000, Order did not vacate that part of the Board's 
February decision and dismissed the veteran's appeal to the 
Court on that issue.  The service connection for low back 
disability is therefore not before the Board.  However, the 
Board hereby directs the attention of the veteran and his 
representative to the fact that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
newly enacted legislation eliminates the requirement that 
service connection claims be "well-grounded."  The new law 
also provides that a veteran whose claim for service 
connection was denied as not well-grounded and became final 
during the period beginning on July 14, 1999, and ending on 
November 9, 2000, may (not later than November 9, 2002) 
request the RO to readjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 
Stat. 2096, 2099-2100 (2000).

Finally, the Board notes that on January 20, 2000, the Board 
granted a motion by the veteran to advance his appeal on the 
Board's docket for good cause shown.  As the effect of the 
Court's November 16, 2000, Order is to place the appeal in 
the same position it was in before the Board issued its 
February 2000 decision, the appeal retains its advanced 
position on the Board's docket.  


REMAND

The Joint Motion (upon which the Court's November 16, 2000, 
Order was based) set forth several bases for requesting the 
Court to remand the case.  First, it was stated that 
evaluation of the veteran's disability should include 
consideration of entitlement to separate ratings under Code 
5280 (for hallux valgus) and Code 5003 (for arthritis).  A 
precedent opinion of VA's General Counsel was cited as 
authority for such separate ratings.  See VAOPGCPREC 9-98. 

The Joint Motion also stated that in view of the evidence 
showing multiple surgeries for the service-connected 
disability at issue, VA should consider whether the veteran 
is also entitled to a compensable rating for tender and 
painful scars under Diagnostic Code 7804.  

Additionally, the Joint Motion indicated that VA should 
consider whether the veteran's reflex sympathetic dystrophy 
(RDS) of the left lower extremity was an additional 
disability related to the veteran's service-connected left 
metatarsophalangeal fusion.  It would appear that this 
argument contemplates a secondary service connection claim 
under 38 C.F.R. § 3.310.  

The Joint Motion also noted that the veteran had raised 
claims of entitlement to service connection for left ankle, 
knee and leg disabilities at the October 1999 Board hearing 
and that the Board had referred these to the RO.  The Joint 
Motion noted that the foot disability issue may be 
inextricably intertwined with some or all of these claims.  

With regard to the above reasons for the Joint Remand, the 
Board notes that on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This newly enacted legislation sets 
forth notice and assistance provisions for VA to follow with 
regard to claims.  In view of the need for further 
development and action pursuant to the Court's Order and 
Joint Remand, review of the record to ensure compliance with 
the Veterans Claims Assistance Act of 2000 is also 
appropriate. 

Accordingly, this case is REMANDED for the following actions:

1.  All pertinent VA and private 
treatment records (not already in the 
claims file) should be obtained and made 
of record.

2.  With regard to the increased rating 
for status post, left metatarsophalangeal 
fusion disability issue which is 
currently on appeal, the RO should also 
review the claims file and take any 
necessary action to comply with the 
notice/assistance provisions of the 
Veterans Claims Assistance Act of 2000. 

The RO should also take action to develop 
the claims of entitlement to service 
connection on a secondary basis for left 
ankle disability, for left knee/leg 
disability, for depression (raised at the 
October 1999 Board hearing), and for 
reflex sympathetic dystrophy on a 
secondary basis (as discussed in the 
Joint Remand).  With regard to these 
claims, the RO should ensure compliance 
with all notice/assistance provisions of 
the Veterans Claims Assistance Act of 
2000.  

3.  The RO's actions should include, but 
not necessarily be limited to, the 
scheduling of special VA examinations of 
the left foot, the left ankle, left leg 
and left knee for the purpose of 
ascertaining the current severity of the 
already service-connected status post, 
left metatarsophalangeal fusion 
disability and for the additional purpose 
of determining whether the veteran 
suffers left ankle disability, left 
knee/leg disability and/or reflex 
sympathetic dystrophy of the left lower 
extremity which are either due to or 
caused by the service-connected status 
post, left metatarsophalangeal fusion 
disability or have been aggravated by 
that service-connected disability.  

The veteran should also be scheduled for 
special VA psychiatric examination for 
the purpose of ascertaining whether the 
veteran suffers from depression which is 
either due to or caused by the service-
connected status post, left 
metatarsophalangeal fusion disability or 
has been aggravated by that service-
connected disability.  

It is imperative that the claims file be 
made available to all of the examiners 
for review in connection with the 
examinations, and any medically indicated 
special studies and tests should be 
accomplished.  

With regard to examination of the left 
foot, all findings should be reported to 
allow for evaluation of the veteran's 
service-connected status post, left 
metatarsophalangeal fusion disability 
under applicable diagnostic criteria.  
The examiner should also describe the 
size, location and nature of all scars 
and report any tenderness and pain 
associated with the scars.  

With regard to all of the other 
examinations, all clinical and special 
test findings should be reported and 
opinions offered with regard to the 
relationship, if any, between all noted 
disorders and the veteran's service-
connected status post, left 
metatarsophalangeal fusion disability. 

4.  After completion of the above, the RO 
should adjudicate the claims of 
entitlement to service connection for 
left ankle disability, left knee/leg 
disability, reflex sympathetic dystrophy 
of the left lower extremity, and 
depression as secondary to the service-
connected status post, left 
metatarsophalangeal fusion disability 
under 38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet.App. 439 (1995).  The veteran and 
his representative should be notified of 
the RO's determinations on these new 
issues and furnished notice of appellate 
rights and procedures, including the need 
for filing a timely notice of 
disagreement if the veteran desires to 
initiate an appeal from any RO 
determinations on these new issues. 

5.  The RO should then consider the 
current appellate issue of entitlement to 
an increased rating for service-connected 
status post, left metatarsophalangeal 
fusion.  The RO's review should include 
consideration of whether the veteran is 
entitled to separate ratings under 
Diagnostic Codes 5003 and 5280 in 
accordance with VAOPGCPREC 9-98 (August 
14, 1998).  The RO should also consider 
whether the veteran is entitled to a 
compensable rating for tender and painful 
scars under Diagnostic Code 7804.  The 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  

After completion of the above, the RO should return the case 
to the Board for review of all issues properly in appellate 
status.  The purpose of this is to comply with the Court's 
November 16, 2000, Order and to also ensure compliance with 
applicable laws and regulations, including the Veterans 
Claims Assistance Act of 2000.  The veteran and his 
representative are free to submit any additional evidence 
and/or argument in connection with the matters addressed by 
the Board in this remand. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



